DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 August 2020 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Applicant should note that the large number of references in the attached IDS(s) have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.  See MPEP 609.05(b).  Applicant is invited to point out any particular reference(s) in the IDS that they believe may be of particular relevance to the instant claimed invention in response to this Office Action.  It is desirable to avoid the submission of long lists of documents if it can be avoided.  If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the first and second sensing elements" in on line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 depends from Claim 4 and is rejected for the same reason stated above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Moshfeghi et al. US 2016/0322833, in view of Lu et al. US 2012/0326660.
Regarding Claims 2 and 12, Moshfeghi teaches a system for wireless-power transmission, comprising: 
a radio-frequency wireless-power transmitter (214a, fig. 2) that is in communication with a sensor (204, fig. 2 and refer to [0028]) for acquiring data for 
one or more processors (210, fig. 2 and refer to [0031]) of the radio-frequency wireless-power transmitter configured to: detect location and displacement of an object of the plurality of objects within the transmission field (geographic area of interest, refer to [0031]); and 
wherein the receiving electronic device is configured to use energy from the one or more radio-frequency power-transmission waves to (i) power the receiving electronic device and/or (ii) to charge a power source of the receiving electronic device (130a-13b and refer to [0032]).  Moshfeghi however is silent wherein one or more processors sends instructions to cause adjustments to transmission of one or more radio-frequency power-transmission waves by the radio-frequency wireless-power transmitter to a receiving electronic device based on the location and displacement of the object.
Lu teaches wherein one or more processors sends instructions to cause adjustments to transmission of one or more radio-frequency power-transmission waves by the radio-frequency wireless-power transmitter to a receiving electronic device based on the location and displacement of the object (416, fig. 4 and refer to [0011]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the method as taught by Lu with the system for wireless-power transmission of Moshfeghi in order to provide the power transfer . 

Claims 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Moshfeghi et al. US 2016/0322833, in view of Lu et al. US 2012/0326660, and in  et al. US 2018/0131449.
Regarding Claim 3, the combination of Moshfeghi and Lu teaches all of the limitations of Claim 2 above including the sensor comprising a sensing element at a position on the radio-frequency wireless-power transmitter, however is silent wherein the sensor comprises a first sensing element at a first position on the radio-frequency wireless-power transmitter and a second sensing element at a second position on the radio-frequency wireless-power transmitter, and the sensor is a binary sensor that is configured to acquire stereoscopic sensor data.
Kare teaches wherein the sensor comprises a first sensing element at a first position on the radio-frequency wireless-power transmitter and a second sensing element at a second position on the radio-frequency wireless-power transmitter, and the sensor is a binary sensor that is configured to acquire stereoscopic sensor data (each set of sensors 110 may include one or more sensors 110 of varying capabilities and configurations … imaging and structured light sensing sensors 110 may use one, two, or more viewpoints (e.g., stereo imaging) … In some embodiments, the output is an object-intrusion indication, which is a " binary" signal that indicates that the sensor has detected an object., refer to [0060] and [0099]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the sensor as taught by Kare with the system for wireless-power transmission of the combination of Moshfeghi and Lu in order to provide an additional detection method. 
Regarding Claim 4 and 14, the combination of Moshfeghi and Lu teaches all of the limitations of Claims 2 and 13 above including the sensor comprising a sensing 
Kare teaches wherein the sensor is a stereoscopic sensor and the first and second sensing elements are located at respective separated positions on the radio-frequency wireless-power transmitter, and the one or more processors are also further configured to: determine, using stereoscopic location information based on the data acquired by the first sensing element and the second sensing element, if a distance between the object and a predetermined location within the transmission field is less than a predetermined threshold distance; and in accordance with a determination that the distance between the object and the predetermined location is less than the predetermined threshold distance, send an instruction to cause ceasing of transmission of the one or more radio-frequency power-transmission waves to the receiving electronic device (each set of sensors 110 may include one or more sensors 110 of varying capabilities and configurations … imaging and structured light sensing sensors 110 may use one, two, or more viewpoints (e.g., stereo imaging) … In some embodiments, the output is an object-intrusion indication, which is a " binary" signal that indicates that the sensor has detected an object., refer to [0060] and [0099]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the sensor as taught by Kare with the system for wireless-power transmission of The combination of Moshfeghi and Lu in order to provide an additional detection method. 
Regarding Claim 5 and 15, the combination of The combination of Moshfeghi and Lu  and Kare teaches all of the limitations of Claims 4 and 14 above, further teaches wherein the sensor is a thermal sensor, the data is thermal imaging information captured by the thermal sensor, and the one or more processors are also configured to: identify the object in the thermal imaging information; and determine a location of the object based on the thermal imaging information (Sensors 110 may include thermal infrared (i.e., emissive) imaging technology, including bolometric and radiometric imaging sensors, and sensors 110 may also implement optical imaging technology, including near-infrared (IR), and mid-IR imaging as well as ultraviolet (UV) imaging. The sensors 110 may include structured light scanning technology, refer to [0060] of Kare).
Regarding Claim 13, the combination of Moshfeghi and Lu teaches all of the limitations of Claim 12 above including a sensor, however is silent wherein the sensor is a thermal sensor, the data is thermal imaging information captured by the thermal sensor, and method further comprises: identifying, by the one or more processors, the object in the thermal imaging information; and detecting, by the one or more processors, a motion of the object based on the thermal imaging information.
Sensors 110 may include thermal infrared (i.e., emissive) imaging technology, including bolometric and radiometric imaging sensors, and sensors 110 may also implement optical imaging technology, including near-infrared (IR), and mid-IR imaging as well as ultraviolet (UV) imaging. The sensors 110 may include structured light scanning technology, refer to [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the thermal sensor as taught by Kare with the system for wireless-power transmission of The combination of Moshfeghi and Lu in order to provide an additional detection method. 

Claims 6-11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moshfeghi et al. US 2016/0322833, in view of Lu et al. US 2012/0326660, and in  further view of Chen et al. US 2015/0171516.
Regarding Claim 6 and 16, the combination of Moshfeghi and Lu teaches all of the limitations of Claims 2 and 12 above however is silent wherein the sensor is configured to acquire data used for recognition of humans among the plurality of objects, and the one or more processors are also configured to send instructions to cause adjustment of transmission of the one or more radio-frequency power-transmission waves to the receiving electronic device based on the data used for 
Chen teaches wherein the sensor is configured to acquire data used for recognition of humans among the plurality of objects, and the one or more processors are also configured to send instructions to cause adjustment of transmission of the one or more radio-frequency power-transmission waves to the receiving electronic device based on the data used for recognition of humans among the plurality of objects (refer to [0189]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the sensor as taught by Chen with the system for wireless-power transmission of The combination of Moshfeghi and Lu in order to provide an additional protection. 
Regarding Claim 7 and 17, the combination of Moshfeghi, Lu, and Chen teaches all of the limitations of Claims 6 and 16 above and further teaches wherein the data for recognition used for recognizing humans among the plurality of objects comprises activity recognition data (refer to [0189] of Chen).
Regarding Claim 8 and 18, the combination of Moshfeghi, Lu, and Chen teaches all of the limitations of Claims 7 and 17 above and further teaches wherein the data used for recognizing humans among the plurality of objects comprises data indicating a human entering within the transmission field (refer to [0189] of Chen).
Regarding Claim 9 and 19, the combination of Moshfeghi, Lu, and Chen teaches all of the limitations of Claims 8 and 18 above and further teaches, wherein the one or more processors are also configured to send an interrupt signal to the radio-frequency wireless-power transmitter when an obstruction moving across a field of view 
Regarding Claim 10 and 20, the combination of Moshfeghi, Lu, and Chen teaches all of the limitations of Claims 7 and 17 above and further teaches wherein the one or more processors are further configured to implement a tracking algorithm to determine a movement of the receiving electronic device within the transmission field ()
Regarding Claim 11, the combination of Moshfeghi, Lu, and Chen teaches all of the limitations of Claim 7 above and further teaches wherein the one or more processors are further configured to monitor and track the plurality of objects within the transmission field in real-time based on additional data acquired by the sensor (refer to [0189] of Chen).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 283627 March 2021

/DANIEL KESSIE/Primary Examiner, Art Unit 2836